DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 are  objected to because of the following informalities:  
Claims 1-14 appear to be in slight narrative form translated from a foreign language to English (i.e. make a determination regarding….or a direction close thereto as viewed by a driver).  Please review and consider slight amendments of the language in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Ito et al (US 2017/0343799 and hereafter referred to as “Ito”) in view of Pflug (US 2014/0067206).
Regarding Claim 1, Ito discloses an information presentation device comprising: 
a vehicle outside imager to image an area around a vehicle and generate a vehicle outside image (Page 3, paragraph 0039, Figure 2, 13-16); 
a vehicle inside imager to image an inside of the vehicle and generate a vehicle inside image (Page 3, paragraph 0041, Figure 3, 18); 
a display including a plurality of display portions (Figure 3, Page 4, paragraph 0044, Page 3, paragraph 0037); and 
information presentation controlling circuitry to recognize one or more obstacles from the vehicle outside image (Page 3, paragraph 0037, 0039, Page 4, paragraph 0048, Figure 1), 

generate, from the vehicle inside image, line-of-sight information indicating a direction of a line of sight of a driver (Page 4-5, paragraph 0041, 0050, 0056-0058), 
make a determination regarding display on each of the plurality of display portions, on a basis of the obstacle information and the line-of-sight information (eyeball detection), and control display on each of the plurality of display portions, on a basis of the determination, wherein the determination regarding the display includes, for each of the plurality of display portions, a determination as to whether display of the vehicle outside image on the display portion is needed (Page 4-5, paragraphs 0041, 0050, 0056-0058), wherein the information presentation controlling circuitry causes, for each of the recognized one or more obstacles, an image including the obstacle to be displayed on one of the plurality of display portions that is located in a direction of the obstacle or a direction close thereto 36665679US01 as viewed from the driver (Page 3, paragraph 0042-0044, Page 5, paragraph 0053).  
Ito does not explicitly disclose a determination regarding emphasis processing to each obstacle in the vehicle outside image on the display portion, wherein the determination regarding the emphasis processing includes a determination as to whether emphasis is needed, and a determination of a level of emphasis.
Pflug discloses a display and information presentation controlling circuitry (Page, paragraph 5, paragraph 0058) to generate obstacle information indicating a result of the 
	Regarding Claim 2, Ito and Pflug disclose all the limitations of Claim 1.  Pflug discloses wherein for each of the plurality of display portions, when the information presentation controlling circuitry determines, in the determination regarding the display, that display on the display portion is not needed, the information presentation controlling circuitry refrains from display of the image including the obstacle on the display portion or decreases a brightness of display of the image including the obstacle on the display portion (Page 5, paragraph 0054-0055, 0057, Page 2, paragraph 0020 – does not highlight or enhance).  See motivation above.
Regarding Claim 3, Ito and Pflug disclose all the limitations of Claim 1.  Ito discloses, wherein the information presentation controlling circuitry recognizes a surrounding situation of the vehicle and generates surrounding situation information, and the determination regarding the display is made on a basis of not only the obstacle 
Regarding Claim 4, Ito and Pflug disclose all the limitations of Claim 3.  Pflug discloses wherein the information presentation controlling circuitry recognizes the surrounding situation from the vehicle outside image (Page 4-5, paragraphs 0041-0044, 0050, 0056-0058). See motivation above.
Regarding Claim 6, Ito and Pflug disclose all the limitations of Claim 1. Ito discloses the determination regarding the display is made on a basis of the obstacle information and the line-of- sight information (paragraphs 0041-0044, 0050, 0056-0058).  Pflug discloses wherein the information presentation controlling circuitry detects a degree of risk for each of the obstacles in the vehicle outside image and generates degree-of-risk information (Page 5, paragraph 0054-0055, 0057, Page 2, paragraph 0020, Table 1), and the determination regarding the display is made on a basis of not only the obstacle information ( Page 5, paragraph 0054-0055, 0057, Page 2, paragraph 0020) but also the degree-of-risk information (Table 1).   See motivation above.
Regarding Claim 7, Ito and Pflug disclose all the limitations of Claim 1. Ito discloses wherein the vehicle outside imager includes a wide-angle camera located at a front end portion of the vehicle (Page 3, paragraph 0039, Figure 1, 13).  
Regarding Claim 10, Ito and Pflug disclose all the limitations of Claim 1. Ito discloses wherein the display includes a first display located in front of and to a left of the driver, and a second display located in front of and to a right of the driver (Figure 1, v1 (left and right)).  

Regarding Claim 13, Ito discloses an information presentation control method comprising: 
recognizing one or more obstacles from a vehicle outside image generated by imaging an area around a vehicle (Page 4-5, paragraph 0042-0044, 0058, Page paragraph 0067), and 
generating obstacle information indicating a result of the recognition of the obstacles (Page 4-5, paragraph0050, 0056-0058), 
generating line-of-sight information indicating a direction of a line of sight of a driver, from a vehicle inside image generated by imaging an inside of the vehicle (Page 4-5, paragraphs 0041, 0050, 0056-0058), and 39665679US01 
making a determination regarding display on each of a plurality of display portions, on a basis of the obstacle information and the line-of-sight information, and controlling display on each of the plurality of display portions, on a basis of the determination, wherein the determination regarding the display includes, for each of the plurality of display portions, a determination as to whether display of the vehicle outside image on the display portion is needed (Page 4-5, paragraphs 0041, 0050, 0056-0058), and 
wherein for each of the recognized one or more obstacles, an image including the obstacle is caused to be displayed on one of the plurality of display portions that is 
Ito does not explicitly disclose a determination regarding emphasis processing to each obstacle in the vehicle outside image on the display portion, wherein the determination regarding the emphasis processing includes a determination as to whether emphasis is needed, and a determination of a level of emphasis.
Pflug discloses a display and information presentation controlling circuitry (Page, paragraph 5, paragraph 0058) to generate obstacle information indicating a result of the recognition of the obstacles, recognize one or more obstacles from the vehicle outside image control display (Page 5, paragraph 0054-0055, 0057, Page 2, paragraph 0020), on a basis of the determination, a determination regarding emphasis processing to each obstacle in the vehicle outside image on the display portion, wherein the determination regarding the emphasis processing includes a determination as to whether emphasis is needed, and a determination of a level of emphasis (Page 5, paragraph 0054-0055, 0057, Page 2, paragraph 0020, Table 1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ito to include the missing limitations as taught by Pflug in order to avoid accidents (Page 5, paragraph 0057) as disclosed by Pflug and not distract the driver if not necessary.
Regarding Claim 14, Ito discloses a non-transitory computer-readable recording medium storing a program for causing a computer to execute a process (Page 4, paragraph 0048) of the information presentation control method of claim 13.  See rejection of claim 13.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ito to include the missing .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Pflug as applied to claim 1 above, and further in view of  Horihata et al (US 2021/0078503 and hereafter referred to as “Horihata”).
Regarding Claim 5, Ito and Pflug disclose all the limitations of Claim 3.  Pflug discloses influence map of the obstacles (paragraph 0024, 0026-0027, Figure 2).  The combination is silent on further comprising a map information database storing map information, wherein the information presentation controlling circuitry acquires position information indicating a position of the vehicle, and recognizes the surrounding situation by referring to the map information around the position indicated by the position information.  Horihata discloses a map information database storing map information, wherein the information presentation controlling circuitry acquires position information indicating a position of the vehicle, and recognizes the surrounding situation by referring to the map information around the position indicated by the position information (Page 2-3, paragraph 0023, 0028, 0029).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitations as taught by Horihata in order provide to accurate navigation information (Page 2, paragraph 0026) as disclosed by Yoshida.

Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Pflug as applied to claim 1 above, and further in view of  Muto (US 2021/0323539).
Regarding Claim 8, Ito and Pflug disclose all the limitations of Claim 1.  Ito discloses the vehicle outside imager includes: a first camera located at a portion of a left side of a front end portion of the vehicle; and a second camera located at a portion of a right side of the front end portion of the vehicle (Figure 2, 13-18, paragraph 0039). The combination is silent on the remaining limitations.  Muto discloses the vehicle outside imager includes: a first camera located at a portion of a left side of a front end portion of the vehicle; and a second camera located at a portion of a right side of the front end portion of the vehicle, the first camera images an area from a forward direction to a rightward direction of the vehicle, the second camera images an area from the forward direction to a leftward direction of the vehicle, an imaging area of the first camera includes at least part of a right side portion of the front end portion of the vehicle, and an imaging area of the second camera includes at least part of a left side portion of the front end portion of the vehicle (Figure 2, Page 3, paragraph 0060).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitations as taught by Muto in order to get an images from all angle (Page 3, paragraph 0059-0060) as disclosed by Muto.
Regarding Claim 9, Ito and Pflug disclose all the limitations of Claim 1.  Ito discloses wherein the vehicle outside imager includes: a first wide-angle camera located at a portion of 38665679US01 a left side of the vehicle; and a second wide-angle camera located at a .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Pflug as applied to claim 1 above, and further in view of  Yoshida et al (US 2016/0082840 and hereafter referred to as “Yoshida”).
Regarding Claim 12, Ito and Pflug disclose all the limitations of Claim 1. The combination is silent on the limitations.  Yoshida discloses further comprising a speaker, wherein the information presentation controlling circuitry causes the speaker to output a sound for alerting for the recognized obstacles (paragraph 0033).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitations as taught by Yoshida in order to alert the driver as quickly (paragraph 0033) as disclosed by Yoshida.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        

February 11, 2022